--------------------------------------------------------------------------------

Exhibit 10.5





INDEMNIFICATION AGREEMENT


This Indemnification Agreement is dated as of ________________ (this
“Agreement”) and is between L3Harris Technologies, Inc., a Delaware corporation
(the “Company”), and ______________________ (“Indemnitee”).


Background


The Company believes that in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.


The Company desires and has requested Indemnitee to serve as a director or
officer of the Company and, in order to induce the Indemnitee to serve as a
director or officer of the Company, the Company is willing to grant the
Indemnitee the indemnification provided for herein.  Indemnitee is willing to so
serve on the basis that such indemnification be provided.  The indemnification
provided herein is a supplement to and in furtherance of any rights granted
under the Company’s Restated Certificate of Incorporation (the “Certificate of
Incorporation”) and Amended and Restated Bylaws (the “By-Laws”) and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder.


The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.


In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


The Indemnitee is currently a party to an Indemnification Agreement dated
_______________________, with [the Company] [L3 Technologies, Inc.] and the
Company and the Indemnitee have agreed that this Agreement shall replace and
supersede the prior Indemnification Agreement in all respects.


Section 1. Indemnification.


To the fullest extent permitted by the General Corporation Law of the State of
Delaware (the “DGCL”):


(a)          The Company shall indemnify Indemnitee if Indemnitee was or is made
or is threatened to be made a party to, or is otherwise involved in, as a
witness or otherwise, any threatened, pending or completed action, suit or
proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, by reason of the fact that Indemnitee is or was or has agreed
to serve as a director, officer, employee or agent of the Company or, while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity.


1

--------------------------------------------------------------------------------

(b)       The indemnification provided by this Section 1 shall be from and
against all loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by or on behalf of Indemnitee in connection with such action, suit or
proceeding, including any appeals.


Section 2. Advance Payment of Expenses.  To the fullest extent permitted by the
DGCL, expenses (including attorneys’ fees) reasonably incurred by Indemnitee in
appearing at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e) shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time.  The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof.  No other form of undertaking shall be required of Indemnitee other
than the execution of this Agreement.  This Section 2 shall be subject to
Section 3(b) and shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 6.


Section 3. Procedure for Indemnification; Notification and Defense of Claim.


(a)          Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim in respect
thereof is to be made against the Company hereunder, notify the Company in
writing of the commencement thereof.  The failure to promptly notify the Company
of the commencement of the action, suit or proceeding, or of Indemnitee’s
request for indemnification, will not relieve the Company from any liability
that it may have to Indemnitee hereunder, except to the extent the Company is
actually and materially prejudiced in its defense of such action, suit or
proceeding as a result of such failure.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to enable the Company to determine
whether and to what extent Indemnitee is entitled to indemnification.


(b)          With respect to any action, suit or proceeding of which the Company
is so notified as provided in this Agreement, the Company shall, subject to the
last two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so. 
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company.  Notwithstanding the foregoing,
if Indemnitee, based on the advice of counsel, shall have reasonably concluded
(with written notice being given to the Company setting forth the basis for such
conclusion) that, in the conduct of any such defense, there is or is reasonably
likely to be a conflict of interest or position between the Company and
Indemnitee with respect to a significant issue, then the Company will not be
entitled, without the written consent of Indemnitee, to assume such defense.  In
addition, the Company will not be entitled, without the written consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company.


2

--------------------------------------------------------------------------------

(c)          To the fullest extent permitted by the DGCL, the Company’s
assumption of the defense of an action, suit or proceeding in accordance with
paragraph 3(b) will constitute an irrevocable acknowledgement by the Company
that any loss and liability suffered by Indemnitee and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement by or for the
account of Indemnitee incurred in connection therewith are indemnifiable by the
Company under Section 1 of this Agreement.


(d)        The determination whether to grant Indemnitee’s indemnification
request shall be made promptly and in any event within 30 days following the
Company’s receipt of a request for indemnification in accordance with Section
3(a).  If the Company determines that Indemnitee is entitled to such
indemnification or, as contemplated by paragraph 3(c) the Company has
acknowledged such entitlement, the Company will make payment to Indemnitee of
the indemnifiable amount within such 30 day period.  If the Company is not
deemed to have so acknowledged such entitlement or the Company’s determination
of whether to grant Indemnitee’s indemnification request shall not have been
made within such 30 day period, the requisite determination of entitlement to
indemnification shall, subject to Section 6, nonetheless be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee's statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under the DGCL.


(e)          In the event that (i) the Company determines in accordance with
this Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses.  Indemnitee’s expenses (including
attorneys’ fees) reasonably incurred in connection with successfully
establishing Indemnitee’s right to indemnification or advancement of expenses,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company to the fullest extent permitted by the DGCL.


(f)          Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be.  The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.


3

--------------------------------------------------------------------------------

Section 4. Insurance and Subrogation.


(a)          The Company shall purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better, providing Indemnitee with coverage for any liability asserted against,
and incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company or, while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement.  Such insurance
policies shall have coverage terms and policy limits that are reasonable in
scope and amount, as determined by the Company in its reasonable discretion. 
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of the coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Company otherwise determines in good faith that
obtaining or maintaining such insurance is not in the best interests of the
Company. At the time the Company receives from Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policy.


(b)          In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy. 
Indemnitee shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights in accordance with the
terms of such insurance policy. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.


(c)         The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines and amounts paid in settlement, and ERISA excise taxes or
penalties) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a)         The term “action, suit or proceeding” shall be broadly construed and
shall include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.


4

--------------------------------------------------------------------------------

(b)        The term “by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Company or,
while serving as a director or officer of the Company, is or was serving or has
agreed to serve at the request of the Company as a director, officer, employee
or agent (which, for purposes hereof, shall include a trustee, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.


(c)          The term “expenses” shall be broadly construed and shall include,
without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
an action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.


(d)          The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).


Section 6. Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:


(a)          Claims Initiated by Indemnitee.  Prior to a change in control, to
indemnify or advance expenses to Indemnitee with respect to an action, suit or
proceeding (or part thereof), however denominated, initiated by Indemnitee,
except with respect to an action, suit or proceeding brought to establish or
enforce a right to indemnification or advancement of expenses under this
Agreement (which shall be governed by the provisions of Section 6(b) of this
Agreement), unless such action, suit or proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Company.


(b)        Action for Indemnification.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the DGCL), or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2.


(c)       Section 16(b) Matters.  To indemnify Indemnitee on account of any suit
in which judgment is rendered against Indemnitee for disgorgement of profits
made from the purchase or sale by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended.


5

--------------------------------------------------------------------------------

(d)          Fraud or Willful Misconduct.  To indemnify Indemnitee on account of
conduct by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.


(e)        Prohibited by Law.  To indemnify Indemnitee in any circumstance where
such indemnification has been determined by a final (not interlocutory) judgment
or other adjudication of a court or arbitration or administrative body of
competent jurisdiction as to which there is no further right or option of appeal
or the time within which an appeal must be filed has expired without such filing
to be prohibited by law.


Section 7. Change in Control.


(a)          The Company agrees that if there is a change in control of the
Company, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification and advancement of expenses under this
Agreement, any other agreement or the Company’s Certificate of Incorporation or
Bylaws now or hereafter in effect, the Company shall seek legal advice only from
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld). In addition, upon written request
by Indemnitee for indemnification pursuant to Section 3(a), a determination, if
required by the DGCL, with respect to Indemnitee's entitlement thereto shall be
made by such independent counsel in a written opinion to the Board of Directors
of the Company, a copy of which shall be delivered to Indemnitee.  The Company
agrees to pay the reasonable fees of the independent counsel referred to above
and to indemnify fully such counsel against any and all reasonable expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.


(b)         The Company agrees that if there is a change in control of the
Company, the Company shall maintain (or cause to be maintained) for the benefit
of Indemnitee, the same policy or policies of insurance maintained in accordance
with Section 4(a) of this Agreement immediately prior to such change in control
for a period of six years after the change in control or the termination of this
Agreement in accordance with Section 15, whichever is later.


(c)        For purposes of this Agreement, a “change in control” of the Company
shall be deemed to have occurred after the date of this Agreement if:


(i)          any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the  “Company Voting Securities”); 
provided, however, that the event described in this paragraph (i) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(a) by the Company or any Subsidiary, (b) by any employee benefit plan sponsored
or maintained by the Company or any Subsidiary, (c) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(d) pursuant to a Non-Control Transaction (as defined in paragraph (iii));


6

--------------------------------------------------------------------------------

(ii)          individuals who, on June 29, 2019, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board,  provided  that any person becoming a director subsequent
to June 29, 2019, whose appointment, election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors who remain
on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination) shall also be deemed to be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;


(iii)        there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the company resulting from such Business
Combination (including, without limitation, any company which directly or
indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the Company resulting from
such Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies the conditions specified
in (a), (b) and (c) shall be deemed to be a  “Non-Control Transaction”);


(iv)         the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or


(v)         the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding;  provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.


For the purposes of this definition of “change in control” the term “Board”
shall mean the Board of Directors of the Company and the term “Subsidiary” shall
mean any entity of which the Company owns or controls, either directly or
indirectly, 50% or more of the outstanding shares of stock normally entitled to
vote for the election of directors or of comparable equity participation and
voting power.


7

--------------------------------------------------------------------------------

(vi)        For purposes of Section 7, the term “independent counsel” means a
law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent:  (A) the Company or Indemnitee in any matter material to
either such party, or (B) any other party to the action, suit or proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “independent counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement.


Section 8.  Certain Settlement Provisions.  The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent. 
The Company shall not settle any action, suit or proceeding in any manner that
would impose any fine or other obligation on Indemnitee without Indemnitee’s
prior written consent.  Neither the Company nor Indemnitee will unreasonably
withhold his, her, its or their consent to any proposed settlement.


Section 9. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.


Section 10. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), 6 or 8.


Section 11. Form and Delivery of Communications.  All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) to the Company: (i) delivered by hand,
upon receipt by the party to whom said notice or other communication shall have
been directed, (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed or (iii)
mailed by reputable overnight courier, one day after deposit with such courier
and with written verification of receipt, and (b) to the Indemnitee by email
transmission. Notice to the Company shall be directed to L3Harris Technologies,
Inc., 1025 West NASA Boulevard, Melbourne, Florida 32919, Attention: General
Counsel.  Notice to Indemnitee shall be emailed to: _____________and/or
____________ If any email address of Indemnitee shall change, Indemnitee shall
provide prompt notice to the Company of an alternate email address.


8

--------------------------------------------------------------------------------

Section 12. Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, the Company’s Certificate of Incorporation or
Bylaws, other agreements or otherwise, and Indemnitee’s rights hereunder shall
inure to the benefit of the heirs, executors and administrators of Indemnitee. 
No amendment or alteration of the Company’s Certificate of Incorporation or
Bylaws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.


Section 13. No Construction as Employment Agreement.  Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company.  For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.


Section 14. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.


Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten years after the date that Indemnitee shall
have ceased to serve as a director, officer, employee or agent of the Company or
of any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Company; or (b) the final termination of all pending proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by Indemnitee
to enforce or interpret this Agreement, as provided in Section 2. This Agreement
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators. The Company shall use its reasonable best efforts to require and
cause any successor, and any direct or indirect parent of any successor, whether
direct or indirect by purchase, merger, consolidation or otherwise, to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession has taken place.


Section 16. Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


9

--------------------------------------------------------------------------------

Section 17. Modification and Waiver.  No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver. 
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.


Section 18. Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Indemnitor, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


Section 19. Service of Process and Venue.  The Company hereby irrevocably and
unconditionally (a) agrees that any action or proceeding arising out of or in
connection with this Agreement may brought in the Chancery Court of the State of
Delaware (the “Delaware Court”), (b) consents to submit to the non-exclusive
jurisdiction of the Delaware Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (c) consents to service of
process at the Company’s address set forth in Section 11 of this Agreement with
the same legal force and validity as if served upon the Company personally
within the State of Delaware, (d) waives any objection to the laying of venue of
any such action or proceeding in the Delaware Court, and (e) waives, and agrees
not to plead or to make, any claim that any such action or proceeding brought in
the Delaware Court has been brought in an improper or inconvenient forum.


Section 20. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.


Section 21. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 22.  Headings and Section References.  The section and subsection
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Section
references are to this Agreement unless otherwise specified.


10

--------------------------------------------------------------------------------

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.



 
L3HARRIS TECHNOLOGIES, INC.




 
By

 

 
Name:
 
Title:
     
ATTEST:
     


 
Secretary:
     
INDEMNITEE:
     


 
Name:





11

--------------------------------------------------------------------------------